IN THE COURT OF APPEALS OF IOWA

                                  No. 19-0669
                             Filed February 3, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

HELEN JEANNETTE FRAZIER,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, William P. Kelly, Judge.



      Helen Frazier appeals her conviction of murder in the second degree.

AFFIRMED.




      Cathleen J. Siebrecht of Siebrecht Law Firm, Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Kyle Hanson, Assistant Attorney

General, for appellee.




      Considered by Vaitheswaran, P.J., Greer, J., and Vogel, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2021).
                                          2


VAITHESWARAN, Presiding Judge.

       Helen Frazier stabbed a man to death. The district court found her guilty of

second-degree murder.1       On appeal, Frazier contends (1) the record lacks

sufficient evidence to support her conviction and (2) her trial attorney was

ineffective in “fail[ing] to investigate and set forth an insanity defense and evidence

of battered woman’s syndrome.”

I.     Sufficiency of the Evidence—Second Degree Murder

       The district court summarized the elements of proof as follows: “To convict

Helen Frazier of [s]econd-[d]egree [m]urder, the State must prove beyond a

reasonable doubt that [Frazier] (1) killed another person and (2) the killing was

done with malice aforethought.” See Iowa Code §§ 707.1 (2017) (“A person who

kills another person with malice aforethought either express or implied commits

murder.”), .3(1) (“A person commits murder in the second degree when the person

commits murder which is not murder in the first degree.”). Frazier stipulated she

“inflicted the stab wound that resulted in [the man’s] death.” She challenges the

sufficiency of the evidence supporting the district court’s finding of malice

aforethought. In her view, the man’s “death was accidental, and [she] was justified

in protecting herself from him.”

       “Malice aforethought is a fixed purpose or design to do some physical harm

to another that exists before the act is committed.” State v. Buenaventura, 660

N.W.2d 38, 49 (Iowa 2003) (citation omitted). Malice aforethought may be inferred

from the use of a dangerous weapon. See State v. Green, 896 N.W.2d 770, 780


1The court also found Frazier guilty of two counts of malicious prosecution. Those
convictions are not at issue on appeal.
                                           3


(Iowa 2017). A knife with a blade longer than five inches is a dangerous weapon.

See Iowa Code § 702.7 (defining “dangerous weapon” as “any instrument or

device designed primarily for use in inflicting death or injury upon a human being

or animal, and which is capable of inflicting death upon a human being when used

in the manner for which it was designed” and stating “[d]angerous weapons include

but are not limited to” a “knife having a blade exceeding five inches in length”).

The inference may be rebutted by proof of justification. See State v. O’Shea, 634

N.W.2d 150, 158 (Iowa Ct. App. 2001).           “Justification is a statutory defense

permitting a person to use reasonable force, including deadly [force], if that person

reasonably believes the force used was necessary to defend himself or [herself] or

another from any imminent use of unlawful force.” State v. Fordyce, 940 N.W.2d

419, 425 (Iowa 2020). Our review of the district court’s findings is for substantial

evidence. Id.

       Frazier testified at trial. The district court determined she “was not a credible

witness.” That credibility finding was uniquely within the court’s purview, and we

accord it deference. See State v. Storm, 898 N.W.2d 140, 144 (Iowa 2017). The

finding is supported by Frazier’s evolving and inconsistent stories of what occurred.

See State v. Blair, 347 N.W.2d 416, 422 (Iowa 1984) (stating the “defendants made

several inconsistent statements to police officers”).

       Frazier lived with a man in a home he rented. After the man was stabbed

and became unresponsive, Frazier called her mother, spoke to her for eleven

minutes, and then called 911. At trial, Frazier admitted to telling the 911 dispatcher

that someone else committed the crime on purpose because of debt owed by the
                                             4


man. She also admitted that she made no mention of self-defense. And she did

not recall saying the stabbing was an accident.

       When Des Moines police arrived at the scene following the 911 call, Frazier

again implicated the person she had identified in the call. During the first of several

recorded interviews with police, she reconfirmed his identity.

       Approximately two weeks later, Frazier described events differently.

Detectives pointed out the inconsistencies in her first and second renditions of

events, asked her to “reset,” told her to be honest, and said “the truth will set you

free.” Frazier mentioned the name of another person but did not elaborate. One

of the detectives stated “this is your time for redemption”; “this is a safe place to

tell this story”; “this right here is a safe place to tell this story”; and “you’re going to

be fine, I will tell you that.” Frazier implicated the person she had just named.

Police determined there were two people with that name. They eliminated both as

suspects.

       In a third recorded interview, Frazier implicated an entirely new person.

One of the detectives expressed incredulity. After questioning her about her role,

he asked, “[D]id you need to defend yourself against him?” Frazier responded,

“No,” directly contravening her trial testimony concerning the need to defend

herself.

       In a fourth interview, Frazier was afforded the opportunity to make changes

to her stories. She declined.        A detective informed her that the person she

identified during the third interview did not exist. When asked what was going on

the day of the stabbing, she responded she had “blocked it out.”
                                            5


          Frazier’s mental block dissipated by the time of trial. She testified the man

who was stabbed came into the kitchen, she believed from “[t]he way he was

walking” that “it wasn’t going to be nice,” she “turned and . . . picked up the knife”

she had been using to cut vegetables, she pointed the knife at him as he

approached her, she “told him to just stop, but he wouldn’t stop,” she “held [her]

hand up and . . . had the knife on him,” and momentarily, he swore and “hit the

floor.”

          On cross-examination, Frazier admitted the police repeatedly asked Frazier

whether she acted in self-defense and each time she said no.                When the

prosecutor asked her if she “gave at least four false stories to the police” she

responded, “Yes, sir.” In short, the district court’s adverse credibility finding is

supported by Frazier’s statements and admissions, which are subject to appellate

review, in addition to her trial demeanor, to which we are not privy. See Nicole

Rowner Boyer, The Credibility Distinction in Kroger Co. v. Morris, 27 U. Rich. L.

Rev. 935, 935 (Summer 1993) (distinguishing between “demeanor credibility” and

“substance credibility” and noting “‘substance credibility’ can be determined from

the written record alone”).

          The district court also found the man was stabbed with “[a] 5.5-inch knife.”

Frazier does not dispute that the blade length satisfied the definition of a

dangerous weapon. If there were any doubt, Frazier identified the knife she used,

admitting she purchased it “a couple of days prior” to the stabbing; and the medical

examiner stated the depth of the wound was approximately “[s]ix inches,” opined

the knife found in the kitchen sink was consistent with the type of knife that could

have inflicted the injuries, and stated, “Once you penetrate into the skin, the knife
                                          6


would probably go in relatively easily through the rest of the tissues, all the way up

to the end of the knife, the hilt of the knife.” Use of a 5.5-inch knife triggered an

inference of malice aforethought.

       The district court proceeded to Frazier’s justification defense. Again, the

court found Frazier’s inconsistent stories at odds with her claim of self-defense,

noting she “repeatedly and emphatically denied that she had stabbed” the man

“and expressly denied that she had stabbed him in self-defense.” The court

determined her “trial testimony—the only foundation for her claim of self-defense—

was proven to be inaccurate.” As discussed, the police interviews support that

characterization.

       The court also found, “[T]he clearest, simplest and most basic evidence

disproving justification is [Frazier’s] in-court admission during cross-examination

that she could ‘probably’ have just pushed [the man] away, as she claimed to have

done before.” That finding also is supported by the record. Frazier acknowledged

the man she stabbed never used any physical force against her on the day of the

stabbing. Although she repeatedly asserted he was “coming up on” her, she

agreed she “[p]robably could have” pushed him with just her hands, but she “didn’t

think of it like that at the time.”

       In sum, the district court’s adverse credibility finding—supported by

Frazier’s conflicting and often irreconcilable statements—together with her use of

a dangerous weapon and the admissions undermining her justification defense

amount to substantial evidence in support of the district court’s determination that

Frasier acted with malice aforethought. See State v. Shanahan, 712 N.W.2d 121,

135 (Iowa 2006) (“Under the sufficiency-of-the-evidence test, th[e] evidence could
                                           7


convince a rational trier of fact beyond a reasonable doubt that [the defendant]

acted with malice and without justification when she shot [a man].”). The court did

not err in finding Frazier guilty of second-degree murder.

II.    Ineffective Assistance of Counsel

       Frazier claims her trial attorney was ineffective in “fail[ing] to investigate and

set forth an insanity defense and evidence of battered woman’s syndrome.”2 The

State responds that the record is inadequate to decide Frazier’s claim on direct

appeal. We agree with the State. See id. at 143 (preserving claim regarding failure

to adequately investigate battered woman syndrome for postconviction relief).

       AFFIRMED.




2Frazier filed her notice of appeal on April 16, 2019. Accordingly, recent legislation
precluding the consideration of ineffective-assistance-of-counsel claims on direct
appeal, which became effective on July 1, 2019, does not preclude consideration
of the claim. See State v. Macke, 933 N.W.2d 226, 228 (Iowa 2019).